Berdon, J., with whom Katz, J.,
joins, concurring. I concur in the result.
The facts of this case vividly display the injustice that results from this court’s recent decision that the state constitution can countenance the artificial compartmentalization of the issues of intent to commit a crime and the insanity of the defendant. State v. Joyner, 225 Conn. 450, 457, 625 A.2d 791 (1993) (upholding under the state constitution the placement of the burden to disprove sanity on the defendant by a preponderance of the evidence). As I pointed out in my dissent in Joyner, “[n]ot only does the insanity defense undermine the intent necessary to commit the crime, but sanity and intent are so interrelated that sanity necessarily becomes an element of the crime.” Id., 486 (Berdon, J., dissenting). I also quoted Justice Brennan’s compelling reasoning in his dissent in Rivera v. Delaware, 429 U.S. 877, 880, 97 S. Ct. 226, 50 L. Ed. 2d 160 (1976): “Like the state rule invalidated in Mullaney [v. Wilbur, 421 U.S. 684, 95 S. Ct. 1881, 44 L. Ed. 2d 508 (1975)], which implied malice unless the accused negated it, the plea of insanity, whether or not the State chooses to characterize it as an affirmative defense, *343relates to the accused’s state of mind, an essential element of the crime, and bears upon the appropriate form of punishment. Nor is it sufficient after Mullaney to say, as the Court did in Leland [v. Oregon, 343 U.S. 790, 72 S. Ct. 1002, 96 L. Ed. 1302 (1952)], that a State may characterize the insanity defense as it chooses. [The United States Supreme Court] said in Mullaney that the requirement of [In re Winship, 397 U.S. 358, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970),] that the State prove all elements of the crime was one of substance, not limited to a State’s definition of the elements of the crime . . . .’’(Internal quotation marks omitted.) State v. Joyner, supra, 484 (Berdon, J., dissenting). Accordingly, it is clear to me that like intent; State v. Carpenter, 214 Conn. 77, 82, 570 A.2d 203 (1990), on appeal after remand, 220 Conn. 169, 595 A.2d 881 (1991), cert. denied, 502 U.S. 1034, 112 S. Ct. 877, 116 L. Ed. 2d 181 (1992); the mental capacity of the person to commit the crime must be proven by the state beyond a reasonable doubt.
Of course, under a requirement that the state has the burden of proving the requisite mental capacity under General Statutes § 53a-13, the state could not prevail in the present case. As the majority points out, three psychiatrists testified at the defendant’s trial—Joseph More from the state’s Whiting Forensic Institute; Ann Hoefer, who had been retained by the state but whose opinion did not support the state; and Jeremy August. All three testified that the defendant suffered from chronic paranoid schizophrenia and that his beliefs were illogical, irrational and delusional. Although More did not address whether the defendant’s insanity had compelled him to murder the victim, he did testify regarding his evaluation and treatment, including medication, of the defendant during the five month period that it took to restore his competency to stand trial. Both Hoefer and August testified that, in their clinical opinion, the defendant’s hallucinations and delusional thinking caused him to kill the victim. For example, as the majority points out, it was Hoefer’s clinical opinion that *344“on the day of the shooting, the defendant had experienced a hallucination in which two men had restrained the defendant’s girlfriend . . . while [the victim] sexually assaulted her, and that this hallucination had compelled the defendant to kill the victim.” The state did not present the testimony of a single psychiatrist or psychologist to challenge those three witnesses, but relied on lay witnesses, skillful cross-examination and the fact that the defendant had the burden of proof on the issue.
As I pointed out in my dissent in State v. Medina, 228 Conn. 281, 334 n.15, 636 A.2d 351 (1994), “[m]ental health issues in regard to the criminal law have not fared well” in the recent past. See State v. Stanley, 223 Conn. 674, 689, 613 A.2d 788 (1992) (refusal to review under state constitution whether state is required to prove beyond a reasonable doubt that the defendant’s confession was voluntary); State v. Raguseo, 225 Conn. 114, 126-28, 622 A.2d 519 (1993) (defense of extreme emotional disturbance is determined from the viewpoint of a “reasonable” person in the defendant’s situation); State v. Joyner, supra, 225 Conn. 472; State v. Medina, supra, 296 (refusal to reach issue under state constitution of whether to admit incriminating statements made while the defendant was mentally ill). Today’s decision demonstrates for all practical purposes the irrelevance of the defendant’s mental capacity to commit the crime, because the defendant has been held responsible and punished on the basis of evidence that clearly raises reasonable doubt as to his sanity at the time of the commission of the crime.
Because I must accept the majority opinion in Joyner as our current law, and since the defendant does not in the present case seek to revisit that four to one decision, I am compelled to concur in the result. Nevertheless, it is absolutely clear to me that, under the facts of this case, Mr. Patterson should not have been found *345guilty and sentenced to a term of forty-five years in prison. Rather, he should have been hospitalized in order to receive treatment for his mental illness. Justice Zephaniah Swift wrote more than one hundred fifty years ago that “it is the reason of man that makes him accountable for his actions, and where there is no reason there is no crime . . . .” 2 Z. Swift, A Digest of the Laws of the State of Connecticut (1823) p. 361.